Citation Nr: 1729162	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  02-11 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral elbows.  

3.  Entitlement to service connection for a low back condition as secondary to service-connected left knee chondromalacia patella and bilateral flat feet.  

4.  Entitlement to service connection for a left eye condition.  

5.  Entitlement to a disability rating in excess of 10 percent for bilateral flat feet.  

6.  Entitlement to a compensable disability rating for pseudofolliculitis barbae (PFB) of the face, back, and neck.  




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) from March 2001 and July 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and Seattle, Washington, respectively.  

The Veteran's service connection claims were previously remanded by the Board in June 2005 for additional adjudication.  

Additionally, an August 2012 RO decision denied the Veteran's claims of entitlement to increased disability ratings for bilateral flat feet and pseudofolliculitis barbae of the face, back, and neck.  
In a March 2016 decision the Board denied the Veteran's claims of entitlement to service connection for sleep apnea, degenerative joint disease of the bilateral elbows and/or right ankle, and a left eye condition.  
The March 2016 decision also remanded the Veteran's claim for service connection for a low back disability for additional development and remanded the Veteran's increased rating claims for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).   
The Veteran appealed the March 2016 denial to the Court of Appeals for Veterans Claims (Court).  In January 2017 the parties submitted a joint motion for partial remand (JMPR).  In February 2017 the Court granted the motion and remanded the service connection claims for sleep apnea, degenerative joint disease of the bilateral elbows, and a left eye condition for action consistent with the terms of the JMPR.  The Veteran specifically stated in the JMPR that he does not intend to appeal the Board's decision denying entitlement to service connection for a right ankle condition.  See January 2017 Joint Motion for Partial Remand.  Thus, the issue is not before the Board.  

With respect to the June 2005 and March 2016 remands, the Board finds that there has been substantial compliance with the requested development.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In an April 2016 VA Form 9, the Veteran requested a Board hearing for his increased rating claims.  In an August 2016 correspondence, he withdrew his hearing request.  See 38 C.F.R. § 20.702(d) (2016).
The issues of entitlement to service connection for sleep apnea, entitlement to service connection for degenerative joint disease of the bilateral elbows, entitlement to service connection for a left eye condition, entitlement to a rating in excess of 10 percent for bilateral flat feet, and entitlement to a compensable rating for pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  The evidence is not sufficient to show that the Veteran's current low back disability had its onset in service, and it is not otherwise related to his service.

2.  The evidence of record does not show that the Veteran's current low back disability was caused or aggravated by his service-connected left knee chondromalacia patella or bilateral flat feet.  
	

CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis 

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted on a secondary basis for a disability which is caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Here, the evidence is clear that the Veteran has a current back disability of chronic lumbar strain.  See February 2013 VA Examination Report.  The issue that remains disputed is whether the Veteran's current back disability is related to service or caused or aggravated by his service connected left knee and bilateral flat feet.  As an initial matter, service connection for bilateral flat feet and a right knee disability was granted in April 2008 and July 2013 respectively.  

The Veteran's service treatment records are silent for complaints or treatment for lower back pain.  A January 1995 report of medical history showed that the Veteran's spine was normal upon clinical evaluation.  During the Veteran's June 1995 separation physical, he denied recurrent back pain.  

The Veteran was afforded a VA examination for his back in February 2013.  The VA examiner noted the Veteran's diagnosed chronic lumbar strain.  The Veteran reported that he first began noticing back problems while lifting in 1993 or 1994.  He reported that he was treated with pain medication and rest.  He reported that he gets tightness and spasms in his back especially when working.  He further reported that if he walks a long time his back tightens up.  He stated that pain occasionally travels into his buttocks on both sides.  

The VA examiner opined that the Veteran's lower back disability was not related to active service and that it was less likely than not proximately due to or the result of the Veteran's service-connected knee condition.  The examiner reasoned that there was no medical treatment literature to support a claim of causation.  During the examination, the Veteran also asserted that his bilateral flat feet and his knee disability aggravated his back.  As the February 2013 examination did not address the Veteran's flat feet and did not address whether the Veteran's left knee aggravated his current back disability, the Veteran was afforded an additional VA examination in April 2016.  

During the April 2016 examination the Veteran again reported that he had low back pain since the mid-1990s.  He complained of occasional numbness in the legs and buttocks and occasionally has a shooting pain after he stands after siting.  

After physical examination, the examiner reported that the Veteran's objective clinical evaluation was inconsistent with his subjective complaints and history.  The examiner stated, "First, he sat in the chair in my office for 20 minutes and displayed no sign of any back discomfort.  Secondly, he was able to take off and put on his shoes and socks without any apparent difficulty.  Thirdly, his tandem gait and heel to toe gait were normal.  Fourthly, his response to range of motion [testing] was facial grimacing and over-eted [sic] pain. Fifth, he claimed pain in unlikely location to the slightest palpation; namely over the right lateral iliac crest to light palpation.  Last, he moved off and on the examining table without any difficulty."

The examiner further noted that there is nothing in the Veteran's service treatment records to indicate that he had any significant low back pain or any back pain in civilian life of proximity to the knee and/or foot pathology.  In addition, the Veteran's January 1995, June 1995 and other interim evaluations did not include complaints of back pain.  The Veteran denies any history of trauma with respect to his back.  In addition, there is nothing in the Veteran's service treatment records or post service records that show treatment for foot pain and he did not show any gait abnormality.  

The examiner opined that it is less likely than not that the Veteran's current back disability was caused or aggravated by his service-connected knee disability or his bilateral flat feet.  The examiner reasoned that the Veteran's service treatment records and post service records do not demonstrate any gait disturbance.  In addition, there was no record of back pain or findings on the June 1995 separation evaluation or any other interim evaluation prior to that time.   

The Board finds the VA examiners opinions adequate and highly probative to the question at hand.  The examiners possessed the necessary education, training, and expertise to provide the requested opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In addition, the VA examiners provided adequate rationales for their opinions, and their opinions were based on an examination and interview of the Veteran, as well as on a review of the service treatment records, the post-service treatment records and examinations, and the lay statements of the Veteran.  The opinions considered an accurate history, were definitive and supported by a detailed rationale that considered the lay and medical evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board has also considered the lay statements of record.  It is well established that lay persons without medical training, such as the Veteran, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in 1993 or 1994 while service are in any way related to his current disorders is a matter that generally requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Here, the Veteran is not competent to opine as to the etiology of his back disability because it is a specific medical issue that falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's current back disability is not related to service or secondary to his service-connected bilateral flat feet or right knee disability.  As such, service connection for lower back disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to service connection for a back disability is denied.  


REMAND

Service Connection Claims 

The Veteran was afforded VA examinations regarding his sleep apnea in December 2000 and January 2007.  However, neither examination addressed whether the Veteran's sleep apnea is related to active service.  As such, a remand for a medical opinion is warranted.  

Similarly, regarding degenerative joint disease of the bilateral elbows, a February 2007 VA medical examination report shows that the examiner noted that the Veteran's service treatment records did not show complaints of elbow problems.  In addition, the February 2013 VA Disability Benefits Questionnaire noted that, "there were no noted episodes of issues with his elbows during service."  However, during his June 1995 separation examination the Veteran did report swollen or painful joints and painful shoulders/elbows.  Additionally, an undated service treatment record documents an isolated complaint of elbow pain.  As such, the February 2007 and February 2013 examiners erred when they found no evidence of an in-service event.  Thus, the opinions are inadequate and remand for a new opinion is necessary.   

Finally, with respect to the Veteran's claim of entitlement to service connection for a left eye condition, the February 2013 examiner erred by failing to address service medical records documenting complaints pertaining to the Veteran's eyes and an in-service diagnosis of bilateral pinguecula.   The Veteran's service treatment records show that he was diagnosed with bilateral pinguecula in September 1993.  Also, in August 1993, the Veteran complained of irritation in his left eye.  The February 2013 examiner based her negative nexus opinion on an incorrect factual premise and as such the opinion is deemed in adequate.  Thus, remand for a new opinion is necessary.    

Increased Rating Claims 

VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the Veteran that takes into account records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A review of the claims file reveals that the Veteran was afforded a VA examination to evaluate his pseudofolliculitis barbae (PFB) of the face, back, and neck in December 2009, over 7 years ago.  In addition, the Veteran was last afforded a VA examination to evaluate his bilateral flat feet in March 2011, over 5 years ago.  As such, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

In addition, the most recent treatment records associated with the claims file are VA treatment records from March 2016.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records that are not currently of record.

2.  After completion of the above development, afford the Veteran VA examinations to evaluate his sleep apnea, degenerative joint disease of the bilateral elbows, and left eye condition.  The examiner(s) are asked to issue medical opinions accompanied by a detailed rationale as to the following questions: 
  
(a) Whether the Veteran's sleep apnea had its onset during active service or is otherwise etiologically related to active service and contains an adequate rationale for any conclusions made.

(b) Whether "painful shoulder/elbows" as noted in the Veteran's report of medical history at separation and an undated service treatment record showed "complain of elbow pain" are related to his current DJD of both elbows.  The examiner should also consider the Veteran's statements during the February 2013 examination that he worked in a motor pool and was picking up heavy objects and that "he was on sick call a few times and was treated with Motrin" and whether these in-service activities could have caused his current condition.  

(c) Whether the Veteran's current left eye condition is related to the in-service occurrence of pinguecula?

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected bilateral flat feet and pseudofolliculitis barbae (PFB) of the face, back, and neck.   

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


